UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 Commission File No. 000-22750 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) (Zip Code) 619-881-2800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer(as defined in Rule 12b-2 of the Exchange Act).Check one: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a blank check company (as defined in Rule 12b-2 of the Exchange Act).YesoNox At September 30, 2013, a total of 14,635,362 shares of registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 6. Exhibits 13 Signatures 14 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ROYALE ENERGY, INC. BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Prepaid Expenses Available for Sale Securities 0 Inventory Total Current Assets Other Assets Oil and Gas Properties, at cost, (successful efforts basis), Equipment and Fixtures Total Assets $ $ See notes to unaudited financial statements 1 Table of Contents ROYALE ENERGY, INC. BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Current Portion of Long-Term Debt, Net of Discount 0 Current Portion of Deferred Tax Liability Deferred Revenue from Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Total Noncurrent Liabilities Total Liabilities Stockholders' Equity: Common Stock, no par value, 20,000,000 shares authorized, 14,635,362 and 12,545,465 shares issued and outstanding , respectively Convertible preferred stock, Series AA, no par value, 147,500 shares authorized; 52,784 and 52,784 shares issued and outstanding, respectively Accumulated Deficit ) ) Accumulated Other Comprehensive Income 0 Paid in Capital Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements 2 Table of Contents ROYALE ENERGY, INC. STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months EndedSeptember 30, Nine Months Ended September 30, 2012-restated 2012-restated (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Sale of Oil and Gas $ Turnkey drilling 0 0 Supervisory Fees and Other Total Revenues Costs and Expenses: General and Administrative Turnkey Drilling and Development ) ) Lease Operating Lease Impairment Geological and Geophysical Expense Inventory Write Down 0 Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses Gain on Sale of Assets, Net Income (Loss) From Operations ) ) Other Income (Expense): Interest Expense ) Income (Loss) Before Income Tax Expense (Benefit) ) ) Income tax provision (benefit) 0 ) 0 ) Net Income (Loss) $ $ ) $ $ ) Basic Earnings (Loss) Per Share $ $ ) $ $ ) Diluted Earnings (Loss) Per Share $ $ ) $ $ ) Other Comprehensive Income Unrealized Gain on Equity Securities $ Other Comprehensive Income, before tax Income Tax Expense Related to Items ofOther Comprehensive Income 0 0 Other Comprehensive Income, net of tax Comprehensive Income (Loss) $ $ ) $ $ ) See notes to unaudited financial statements 3 Table of Contents ROYALE ENERGY, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 2012-Restated (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used by Operating Activities: Depreciation, Depletion and Amortization Lease Impairment (Gain) Loss on Sale of Assets ) ) Inventory Write Down Stock-Based Compensation, net of adjustments 0 Debt Discount Amortization, net of adjustments 0 Decrease (Increase) in: Accounts Receivable Prepaid Expenses and Other Assets ) Increase (Decrease) in: Accounts Payable and Accrued expenses ) Deferred Revenues - DWI ) Deferred Income Tax expense (benefit) 0 ) Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures for Oil and Gas Properties and Other Capital Expenditures ) ) Proceeds from Sale of Assets Net Cash Provided (Used) by Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Principal Payments on Long-Term Debt ) ) Proceeds from Stock Option and Warrant Exercises Proceeds from Sale of Common Stock Net Cash Provided (Used) by Financing Activities ) Net Increase/Decrease in Cash and Cash Equivalents ) Cash at Beginning of Year $ $ Cash at End of Period $ $ Cash Paid for Interest $ $ Cash Paid for Taxes $ $ Non-Cash Investing and Financing Transactions Unrealized Gain on Equity Securities $ $ Conversion of Debt and accrued interestto Common Stock $ $ 0 See notes to unaudited financial statements 4 Table of Contents ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 1 – In the opinion of management, the accompanying unaudited financial statements include all adjustments, consisting only of normally recurring adjustments, necessary to present fairly the Company’s financial position and the results of its operations and cash flows for the periods presented.The results of operations for the nine month period are not, in management’s opinion, indicative of the results to be expected for a full year of operations.It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s latest annual report. NOTE 2 –EARNINGS (LOSS) PER SHARE Basic and diluted earnings (loss) per share are calculated as follows: For the Nine Months ended September 30, 2013 Earnings (Numerator) Shares (Denominator) Per-Share Amount BasicEarnings Per Share: Net Income available to common stock $ $ DilutedEarnings Per Share: Effect of dilutive securities and stockoptions 0 0 NetEarnings available to common stock $ $ For the Nine Months ended September 30, 2012 - Restated Earnings(Loss) (Numerator) Shares (Denominator) Per-Share Amount BasicEarnings (Loss) Per Share: Net income available to common stock $ ) $ ) DilutedEarning(Loss) Per Share: Effect of dilutive securities and stockoptions 0 0 NetEarnings (loss) available to common stock $ ) $ ) For the nine months ended September 30, 2012, Royale Energy had dilutive securities of 887,681.These securities were not included in the dilutiveearnings (loss) per share due to their antidilutive nature. 5 Table of Contents ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 3– OIL AND GAS PROPERTIES, EQUIPMENT AND FIXTURES Oil and gas properties, equipment and fixtures consist of the following: September 30,2013 (Unaudited) December 31, (Audited) Oil and Gas Producing properties, including drilling costs $ $ Undeveloped properties Lease and well equipment Accumulated depletion, depreciation & amortization ) ) Commercial and Other Real estate, including furniture and fixtures $ $ Vehicles Furniture and equipment Accumulated depreciation ) ) $ $ The guidance set forth in the Continued Capitalization of Exploratory Well Costs paragraph of the Extractive Activities Topic of the FASB Accounting Standards Codification requires that we evaluate all existing capitalized exploratory well costs and disclose the extent to which any such capitalized costs have become impaired and are expensed or reclassified during a fiscal period. We did not make any additions to capitalized exploratory well costs pending a determination of proved reserves during the periods in 2013 or 2012. NOTE 4 – STOCK BASED COMPENSATION During the Board of Directors meeting held in December 2010, directors and officers of Royale Energy were each granted 50,000 stock options, a total of 400,000 options, to purchase common stock at an exercise price of $3.25 per share.These options are to vest in two parts; the first 200,000 options vested on January 1, 2011; the remaining 200,000 options vested on January 1, 2012.The options were granted with a legal life of five years, and a service period of two years beginning on January 1, 2011.During the first nine months of 2012 Royale recognized costs of $19,630 relating to this grant as well as $5,696 in a tax benefit relating to this grant. No stock-based compensation was recognized during the first nine months of 2013. 6 Table of Contents ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 5 – FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS Royale Energy identifies reportable segments by product. Royale Energy includes revenues from both external customers and revenues from transactions with other operating segments in its measure of segment profit or loss. Royale Energy also includes interest revenue and expense, DD&A, and other operating expenses in its measure of segment profit or loss. Royale Energy's operations are classified into two principal industry segments. Following is a summary of segmented information for the nine months ended September 30, 2013, and 2012 -Restated: Oil and Gas Producing Turnkey and Drilling Exploration Services Total Nine Months Ended September 30, 2013: Revenues from External Customers $ Supervisory Fees 0 Interest Revenue 0 Interest Expense Operating Expenses for Segment Assets Depreciation, Depletion and Amortization Lease Impairment Gain on Sale of Assets 0 Income Tax Benefit 0 0 0 Total Assets $ Net Income (Loss) $ 7 Table of Contents ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS Oil and Gas Producing Turnkey and Drilling Exploration Services Total Nine Months Ended September 30, 2012 - Restated: Revenues from External Customers $ $ 0 $ Supervisory Fees 0 Interest Revenue 0 Interest Expense Expenditures for Segment Assets Depreciation, Depletion and Amortization Lease Impairment Gain on Sale of Assets 0 Income Tax Benefit ) ) ) Total Assets $ $ $ Net Loss $ ) $ ) $ ) 8 Table of Contents ROYALE ENERGY, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE6 –RESTATEMENT TO REFLECT CHANGE IN REVENUE RECOGNITION POLICY The Company has restated its previously issued 2012 financial statements for the correction of an error in the method of revenue recognition. Subsequent to the issuance of the financial statements of the Company as of December 31, 2012 and 2011, and for the years then ended, we reevaluated our policy regarding the recognition of pre-drilling and drilling service revenue.Beginning with the fiscal year ending December 31, 2010 we have changed our revenue recognition policy to recognize all pre-drilling and drilling service revenue, provided under turnkey drilling agreements, at the time drilling of the well is completed.Accordingly, the financial statements as of September 30, 2012, and for the periods then ended have been restated to correct an error in our method of revenue recognition to reflect changes in Deferred Revenue, Accumulated Deficit, Deferred Income Tax Asset, and Turnkey Drilling Revenuerelating to the Company’s revenue recognition method.The effect on the Company’s issuedSeptember 30, 2012financial statements is summarized below: As Previously Reported As Restated Statement of Comprehensive Loss for the Three Month Period Ended September 30, 2012 Turnkey Drilling $ $ 0 TotalRevenue Loss from Operations ) ) Loss Before Income Tax Benefit ) ) Income Tax Benefit ) ) Net Loss ) ) Comprehensive Loss ) ) Statement ofComprehensive Lossfor the Nine Month Period Ended September 30, 2012: Turnkey Drilling 0 Total Revenues LossFrom Operations ) ) Loss Before Income Tax Benefit ) ) Income Tax Benefit ) ) Net Loss ) ) Comprehensive Loss ) ) 9 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements In addition to historical information contained herein, this discussion contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, subject to various risks and uncertainties that could cause our actual results to differ materially from those in the "forward-looking" statements. While we believe our forward looking statements are based upon reasonable assumptions, there are factors that are difficult to predict and that are influenced by economic and other conditions beyond our control. Investors are directed to consider such risks and other uncertainties discussed in documents filed by the Company with the Securities and Exchange Commission. Results of Operations For the nine months ended September 30, 2013, we had net income of $1,143,365 compared to a net loss of $3,508,764, during the same period in 2012, a $4,652,129 improvement.Total revenues for the first nine months of 2013 were $5,136,357, an increase of $3,345,319 or 186.8% from the total revenues of $1,791,038 during the same period in 2012.For the quarter ended September 30, 2013, we had netincome of $593,567 compared to a net loss of $825,185 for the same period in 2012, a $1,418,752 improvement.The higher net profits and revenues were the result of increased drilling and the sale of a portion of our oil and gas leases in Alaska, during the period in 2013.See our Current Report Form 8-K filed on May 24, 2013. In the first nine months of 2013, revenues from oil and gas production increased $31,513 or 2.5% to $1,286,834 from 2012 revenues of $1,255,321.This increase was due to higher natural gas commodity prices received during the period in 2013.The net sales volume of natural gas for the nine months ended September 30, 2013, was approximately 330,599 Mcf with an average price of $3.67 per Mcf, versus 444,723 Mcf with an average price of $2.58 per Mcf for the first nine months of 2012.This represents a decrease in net sales volume of 114,124 Mcf or 25.7%.For the quarter ended September 30, 2013, revenues from oil and gas increased to $498,838 from $387,477 received during the same period in 2012.During the third quarter in 2013, we produced 133,138 Mcf with an average price of $3.57 per Mcf versus 129,303 Mcf produced during the same quarter in 2012 with an average price of $2.80 per Mcf, which represents an 3,835 Mcf or 3.0% increase in net sales volume.For the first nine months of 2013, revenues from oil and condensate (natural gas liquids) decreased $29,271 or 27.8% to $76,022 from 2012 nine month revenues of $105,293.The net sales volume for the nine month period in 2013 was 810 barrels with an average price of $93.89 per barrel, compared to 1,151 barrels with an average price of $91.46 per barrel for the period in 2012.This represents a decrease in net sales volume of 341 barrels, or 29.6%.For the third quarter of 2013, oil and condensate production decreased 53 barrels, or 17.9%, from 296 barrels produced in 2012 to 243 barrels produced in the same period in 2013. Oil and natural gas lease operating expenses decreased by $18,501 or 2.1%, to $860,465 for the nine months ended September 30, 2013, from $878,966 for the same period in 2012.This was mainly due to lower overhead, compression and transportation chargesrelated to the lower production volumes during the period in 2013.For the third quarter of 2013, lease operating expenses increased $53,880 or 19.8% over the same period in 2012, mainly due to higher plugging costs during the period in 2013. For the nine months ended September 30, 2013, turnkey drilling revenues were $3,363,989 and turnkey drilling and development costs were $1,762,379.This was due to the drilling of three California wells during the period in 2013.During first nine months in 2012, we did not drill any new wells due to lower overall natural gascommodity prices.Also in the period in 2012, we had an adjustment to previously expensed drilling and development costs due to lower than anticipated completion costs for wells that commenced drilling prior to 2012.This resulted in an adjustment of ($153,549) in turnkey drilling and development costs.During the third quarter in 2013, we processed permits on three wells in California, which we expect to drill during the fourth quarter of 2013. The aggregate of supervisory fees and other income was $485,534 for nine months ended September 30, 2013, a decrease of $50,183 or 9.4% from $535,717 during the period in 2012.This decrease was the result of lower overhead rates during the period in 2013 due to lower production volumes.During the third quarter 2013, supervisory fees and other income decreased $5,674 mainly due to lower pipeline and compressor fees as a result of lower natural gas production during the period in 2013. Depreciation, depletion and amortization expenses decreased to $807,357 from $1,394,028, a decrease of $586,671 or 42.1% for the nine months ended September 30, 2013, as compared to the same period in 2012.During the third quarter 2013, depreciation, depletion and amortization expenses decreased $310,816.The depletion rate is calculated using production as a percentage of reserves.This decrease in depreciation expense was mainly due to a lower depletion rate because of lower production volumes. 10 Table of Contents General and administrative expenses decreased by $523,609 or 18.5% from $2,833,050 for the nine months ended September 30, 2012, to $2,309,441 for the period in 2013. For the third quarter 2013, general and administrative expenses decreased $68,376 or 8.3%, when compared to the same period in 2012.These decreases were primarily due to lower employee related compensation expenses during the period in 2013, resulting from continued cost control measures.Marketing expense for the nine months ended September 30, 2013, decreased $303,737, or 59.8%, to $204,565, compared to $508,302 for the same period in 2012.For the third quarter 2013, marketing expenses decreased $80,317 or 44.1%, when compared to the third quarter in 2012.Marketing expense varies from period to period according to the number of marketing events attended by personnel and their associated costs. Legal and accounting expense decreased to $278,973 for the nine months ended September 30, 2013, compared to $500,647 for the same period in 2012, a $221,674 or 44.3% decrease.For the third quarter 2013, legal and accounting expenses decreased $54,263 or 67.2%, when compared to the same period in 2012.The decreases in legal and accounting expense were a result of a litigation settlement reached during the period in 2012, resulting in lower legal fees during the period in 2013. During the period in 2013 we recorded a gain of $2,682,651 from the sale of a portion of our western block oil and gas leases in Alaska.In the period in 2013, we also recorded a gain of $40,000 on the sale of oil and gas leases in Texas and recorded a loss of $82,184 on the sale of surface casing previouslyincluded in inventory.Additionally in 2013, we recorded a write down of $39,185 on certain oil and gas inventory that no longer appeared viable.During the same period in 2012, we recorded a gain of $3,284 on the sale of a non-company owned stock and recorded a write down of $62,744 on certain oil and gas inventoryto its estimated current market value. During 2011, we began a seismic survey in Northern California of which a majority of the actual seismic work took place during the first quarter of 2012.As a result we recorded Geological and Geophysical expenses of $423,459 and $24,997 during the first nine months of 2012 and 2013, respectively. We periodically review our proved properties for impairment on a field-by-field basis and charge impairments of value to the expense.Impairment losses of $46,311 and $202,127 were recorded in the first nine months of 2013 and 2012, respectively.These impairments were mainly due to various lease and land costs that were no longer viable. Interest expense increased to $304,472 for the nine months ended September 30, 2013, from $87,401 for the same period in 2012, a $217,071, or 248.4% increase. This increase was due to the interest on a new convertible note payable obtained during the fourth quarter of 2012.For the nine months in 2013, there was no income tax benefit or expense, as the Company has been in a three year cumulative loss position and recorded a full valuation allowance against all deferred tax assets at December 31, 2012. For the same period in 2012, we had an income tax benefit of $1,434,089 due to net operating loss. Capital Resources and Liquidity At September 30, 2013, Royale Energy had current assets totaling $7,354,663 and current liabilities totaling $11,535,359, a $4,180,696 working capital deficit.We had cash and cash equivalents at September 30, 2013, of $2,462.511 compared to $1,489,930 at December 31, 2012. In February 2009, we entered into a revolving credit agreement with Texas Capital Bank, N.A. secured by our oil and gas properties, of up to $14,250,000.We also entered into a separate letter of credit facility with Texas Capital Bank of up to $750,000, for the purposes of refinancing Royale’s existing debt and to fund development, exploration and acquisition activities as well as other general corporate purposes.The scheduled maturity date for the loan was February 13, 2013.During January 2013, the balance of $350,000 on this credit facility was paid in full.In February 2013, the revolving credit agreement matured. In October 2012, the Company obtained $3 million from sale of a convertible note.See, The Company’s Prospectus Supplement filed pursuant to Rule 424(b) on October 29, 2012, and the Company’s Form 8-K filed on October 29, 2012.The Company used these proceeds for general corporate purposes, including the reduction of outstanding bank debt and for capital expenditures on oil and gas development.The note may, at the Company’s option, be repaid by converting the interest and principal amounts due to common stock, thus reducing the Company’s cash needs to service its debt.In April 2013, 479,589 common shares were issued in lieu of the scheduled payment of $833,333. According to the note agreement, the note holders may elect to convert the principal balance into shares of the Company's common stock. During the period in 2013, the note holders submitted conversion notices to the Company such that 787,055 common shares were issued for a reduction in the note principal of $1,666,666.As of September 30, 2013, this note was paid in full. 11 Table of Contents At September 30, 2013, our accounts receivable totaled $3,700,285, compared to $3,969,160 at December 31, 2012, a $268,875 or 6.8% decrease.This was due in part to an approximately $2,500,000 receivable, as part of the sale of common stock sold at year end December 2012, which was collected on January 4, 2013.Additionally, at September 30, 2013, we have an approximately $1,975,000 receivable as part of our lease sale in Alaska, which we expect to collect by the end of 2013.During the period in 2013, we also made payments of approximately $460,000 for deposits as collateral for various state and county bonds.At September 30, 2013, our accounts payable and accrued expenses totaled $4,286,513, a decrease of $645,955 or 13.1% from the accounts payable and accrued expensesat December 31, 2012, of $4,932,468, mainly due to a decrease in payables related drilling costs for wells that were drilled during December 2012. Ordinarily, we fund our operations and cash needs from our available credit and cash flows generated from operations.We believe that we have sufficient liquidity for the remainder of 2013 and do not foresee any liquidity demands that cannot be met from cash flow or financing activities, including ongoing operations as the Company continues to increase its well inventory, proceeds from our Alaska acreage sale, or additional sales of equity or debt securities pursuant to a Registration Statement on Form S-3 filed with the SEC. Operating Activities.Net cash used by operating activities totaled $2,383,488 and $136,971 for the nine month period ended September 30, 2013 and 2012, respectively.This $2,246,517 increase in cash used was mainly due to thegain on sale of a portion of its Alaska leases of approximately $2.7 million during the period in 2013. Investing Activities. Net cash provided by investing activities, primarily in capital acquisitions of oil and gas properties, amounted to $2,874,104 in the nine month period ended September 30, 2013 and net cash used for the nine month period ended September 30, 2012 was $773,231. This difference was primarily due to the sale of a portion of our leases in Alaska, from which we received proceeds of approximately $4 million, during the period in 2013.Also during the period in 2013,we drilled three California wells resulting in expenditures of approximately $1.1 million.During the nine month period in 2012, we received proceeds of $1,737 relating to a sale of stock and completed wells that were begun in December 2011 resulting in expenditures of approximately $775,000. Financing Activities.Net cash provided by financing activities totaled $481,965 in the first nine months of 2013, while $466,860 was used by financing activities for the nine month period ended September 30, 2012.This difference in cash was mainly due to the proceeds received during the period in 2013 for common stock sales and warrant exercises.During the nine months ended September 30, 2013, Royale received proceeds of $1,021,668 and issued 500,000 shares of its common stock relating to its market equity offering program.Also during the period in 2013, several warrants were exercised in exchange for shares of Royale’s common stock, and we received $643,630 and issued 323,253 shares of our common stock relating to these exercises.These proceeds were added to working capital and used for ordinary operating expense.During first nine months of 2012, options were exercised by one director for a total of 88,692 shares of the Company’s common stock in exchange for proceeds of $299,500.Additionally during the period in 2012, Royale received proceeds of $1,033,640 and issued 212,320 shares of its common stock relating to its market equity offering program.The proceeds were added to working capital and used for ordinary operating expense.Also during the period in 2012, five directors exchanged 195,000 options in a cashless exercise for 76,346 common shares. Item 3. Quantitative and Qualitative Disclosures About Market Risk Our major market risk exposure relates to pricing of oil and gas production.The prices we receive for oil and gas are closely related to worldwide market prices for crude oil and local spot prices paid for natural gas production.Prices have been volatile for the last several years, and we expect that volatility to continue.Monthly average natural gas prices ranged from a low of $3.64 per Mcf to a high of $4.22 per Mcf for the first nine months of 2013.We have not entered into any hedging or derivative agreements to limit our exposure to changes in oil and gas prices or interest rates. Item 4. Controls and Procedures As of September 30, 2013, an evaluation was performed under the supervision and with the participation of our management, including our CEO and CFO, of the effectiveness of the design and operation of our disclosure controls and procedures.These controls and procedures are based on the definition of disclosure controls and procedures in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934.Based on that evaluation, our management, including the CEO and CFO, concluded that our disclosure controls and procedures were effective as of September 30, 2013. No changes occurred in our internal control over financial reporting during the nine months ended September 30, 2013, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 12 Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings Douglas Jones v. Royale Energy, Inc., et.al. On July 1, 2010, Douglas Jones filed a lawsuit against the Company in the Circuit Court, 17thJudicial District, Broward County, Florida. Mr. Jones was an independent contractor handling certain aspects of sales for the Company prior to July 2, 2008. He asserts that he is entitled to an unspecified amount for commissions and expenses. The Company denies that any money is owed to Mr. Jones.On August 16, 2010, the Company, throughFloridacounsel Adam Hodkin, filed a motion to dismiss the lawsuit for lack of jurisdiction in theFloridacourts.The Court ruled that it wanted to have an evidentiary hearing on the motion.A hearing to set a date for the evidentiary hearing is scheduled for November 7, 2013.The actual hearing may not take place for some time, depending on the court’s calendar.If the motion to dismiss is denied, Royaleintends to answer the complaint and oppose the lawsuit vigorously. We are unaware of any unasserted or threatened litigation or claims. Item 1A. Risk Factors Please review the risk factors contained in our Annual Report on Form 10-K for the year ended December 31, 2012. Item 6.Exhibits Rule 13a-14(a)/15d-14(a) Certification Rule 13a-14(a)/15d-14(a) Certification 18 U.S.C. § 1350 Certification 18 U.S.C. § 1350 Certification 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase 13 Table of Contents Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYALE ENERGY, INC. Date:October 21, 2013 /s/ Donald H. Hosmer Donald H. Hosmer, Co-President and Co-Chief Executive Officer Date:October 21, 2013 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer, and Chief Financial Officer 14
